Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOSE ORDONEZ,


                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00134-CR

Appeal from
 409th District Court

of El Paso County, Texas

(TC # 20020D03567)



MEMORANDUM OPINION


	Jose Ordonez attempts to appeal his theft conviction.  Finding that Appellant has not timely
filed his notice of appeal or a motion for extension of time, we dismiss the appeal.
	The record before us reflects that sentence was imposed in open court on June 1, 2006. 
Appellant did not file a motion for new trial.  He filed notice of appeal on April 10, 2007.  By letter
dated May 8, 2007, we notified in Appellant in writing of our intent to dismiss this appeal for want
of jurisdiction.
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex.Crim.App. 1996).  Appellant's notice of appeal was due to be filed on July 1,
2006, thirty days after the day sentence was imposed in open court.  See Tex.R.App.P. 26.2(a)(1). 
Pursuant to Rule 26.3, a court of appeals may grant an extension of time to file notice of appeal if the
notice is filed within fifteen days after the last day allowed and, within the same period, a motion is
filed in the court of appeals reasonably explaining the need for the extension of time.  Tex.R.App.P.
26.3; Olivo, 918 S.W.2d at 522.  Because Appellant did not file his notice of appeal until April 10,
2007, and he failed to file a motion for extension of time, he failed to perfect this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.

June 14, 2007						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)